Citation Nr: 0112951	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  92-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  The propriety of the initial 20 percent evaluation for 
hypertension. 

2.  The propriety of the initial 30 percent rating for 
bronchial asthma. 

3.  The propriety of the initial noncompensable evaluation 
for postoperative residuals of a hemorrhoidectomy with a 
history of perirectal abscess.

4.  The propriety of the initial 30 percent evaluation for 
frostbite of the fingers.  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
November 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted the veteran entitlement to service 
connection for hypertension and assigned a 20 percent rating, 
granted the veteran entitlement to service connection for 
bronchial asthma and assigned a 10 percent rating, granted 
the veteran entitlement to service connection for 
postoperative residuals of a hemorrhoidectomy with a history 
of perirectal abscess and assigned a noncompensable rating, 
and granted the veteran entitlement to service connection for 
bilateral frostbite of the fingers and assigned a 
noncompensable rating.

By rating decision dated May 2000, the RO increased the 
veteran's initial ratings for bronchial asthma as well as for 
frostbite of the fingers to 30 percent effective November 17, 
1990.  

The veteran's claim was remanded by the Board in January 
1993, February 1998, and July 1999.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had diastolic pressure predominantly 120 or more, and she 
has not had moderately severe symptoms of hypertension.

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
hemorrhoids have not been irreducible, and have not had 
excessive redundant tissue, evidencing frequent recurrences.  

4.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had frequent attacks of asthma (one or more attacks 
weekly), marked by dyspnea on exertion between attacks, with 
only temporary relief by medication and more than light 
manual labor precluded.  

5.  At a January 1991 pulmonary function test, the veteran's 
FEV-1 was 41.

6.  The veteran has not had an FEV-1 or an FEV-1/FVC of less 
than 40 percent.  

7.  The veteran has not had more than one bronchial attack 
per week with episodes of respiratory failure, and has not 
needed daily use of systemic high dose corticosteroids or 
immunosuppressive medications.  

8.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had loss of fingers or parts due to her frostbite.

9.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had cold sensitivity and x-ray abnormalities of the fingers 
due to his frostbite of the fingers, but has not had tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, or hyperhidrosis due to his frostbite of the 
fingers.  

CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
hypertension during the entire rating period are not met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § § 4.7, 
4.104, Diagnostic Code 7101 (old diagnostic criteria in 
effect prior to January 12, 1998); 4.104, Diagnostic Code 
7101 (new diagnostic criteria in effect as of January 12, 
1998).

2.  The requirements for an initial compensable rating for 
hemorrhoids during the entire rating period are not met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114(a), 
Diagnostic Code 7336 (2000).  

3.  For the period from the grant of service connection to 
October 7, 1996, the requirements for an initial rating in 
excess of 30 percent for bronchial asthma are not met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § § 4.7, 
4.96, Diagnostic Code 6602 (old diagnostic criteria in effect 
prior to October 7, 1996); 4.97, Diagnostic Code 6602 (new 
diagnostic criteria in effect as of October 7, 1996).

4.  For the period beginning October 7, 1996, the 
requirements for a 60 percent initial rating, but no higher, 
for bronchial asthma are met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § § 4.7, 4.96, Diagnostic Code 6602 
(old diagnostic criteria in effect prior to October 7, 1996); 
4.97, Diagnostic Code 6602 (new diagnostic criteria in effect 
as of October 7, 1996).

5.  For the period from the grant of service connection to 
January 12, 1998, the requirements for an initial rating in 
excess of 30 percent for frostbite of the fingers are not 
met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § § 
4.7, 4.104, Diagnostic Code 7122 (old diagnostic criteria in 
effect prior to January 12, 1998); 4.25, 4.26, 4.104, 
Diagnostic Code 7122 (new diagnostic criteria in effect as of 
January 12, 1998).

6.  For the period beginning January 12, 1998, the 
requirements for a 40 percent initial rating, but no higher, 
are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ § 4.7, 4.104, Diagnostic Code 7122 (old diagnostic criteria 
in effect prior to January 12, 1998); 4.25, 4.26, 4.104, 
Diagnostic Code 7122 (new diagnostic criteria in effect as of 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A VA treatment report from January 1991 showed that the 
veteran's blood pressure was 150/100.  

A VA pulmonary function report from January 1991 showed that 
FEV1 was 41 percent, and FEV1/FVC was 111 percent.  

The veteran underwent a VA examination in January 1991.  She 
claimed to be taking an inhaler as needed.  She was taking 
Verapamil, Hydrochlorothiazide, and Lisnopril for her 
hypertension.  She gave a history of shortness of breath 
secondary to asthma.  Her blood pressure was measured as 
150/100.  Rectal examination showed status-post surgery for 
recurrent perineal abscess with hemorrhoidectomy.  There was 
some perianal soiling noted.  Examination of the hands 
revealed no tenderness.  Pinprick sensation appeared to be 
intact.  Good radial pulses were palpable bilaterally, and 
there was good strength and grip in both hands.  Regarding 
frostbite, the veteran stated that whenever she was exposed 
to cold weather, her nails come off, and she also described 
some pain and decreased sensation in the hands with cold 
weather.  Regarding her perineal abscess, she gave a history 
of having had 4 surgeries for recurrent perineal abscess and 
having had a hemorrhoidectomy.  Diagnosis was hypertension, 
poorly controlled; bronchial asthma with chronic obstructive 
pulmonary disease; history of frostbite; and status-post 
surgery for recurrent perineal abscess and hemorrhoidectomy 
with some perianal soiling noted at the examination.  

In the veteran's September 1991 substantive appeal, she 
described a number of medications she was taking for 
hypertension and asthma.  She felt that her perirectal 
abscess should have been evaluated at a temporary 100 percent 
since the abscess remained chronic and severe.  She stated 
that she had to wear a pad at all times and would be required 
to have additional surgery to correct this condition.  
Regarding her frostbite, she stated that her condition was so 
severe that she lost all of her fingernails from both hands 
during the winter, and the skin on her fingers peeled off.  
She stated that she also lost the toenail from her right big 
toe each winter.  

The veteran underwent a VA examination in September 1993.  
Her blood pressure was 180/110.  Diagnosis was essential 
hypertension, uncontrolled.  Regarding her hands, diagnosis 
was status-post frostbite of thumbs and fingers of both hands 
with no residuals.  Examination results showed frostbite of 
fingers in 1984, with no anatomical or functional defects.  
Ability to grasp objects was normal.  At her examination for 
hypertension, blood pressure readings were 140/108 while 
sitting, 140/106 while lying, and 170/130 while standing.  
She was taking Accupril and Hctz.  Regarding her hemorrhoids, 
it was noted that she had bleeding the last time about 2-3 
months prior which lasted about a week, and that she had 
bleeding 1 to 2 times a year.  It was noted that she had 
soiling occasionally.  It was noted that she had diarrhea on 
a daily basis ranging from watery to liquid stools.  Findings 
were negative for tenesmus, dehydration, malnutrition, 
anemia, and fecal leakage.  The examiner commented that the 
veteran had hemorrhoid flare-ups about twice yearly with 
symptoms for bleeding, itching, and burning lasting about one 
week.  Diagnosis was external hemorrhoids.  

Regarding the veteran's asthma, her lungs were clear to 
auscultation.  She stated that she had 4 to 5 asthma attacks 
per year mainly in the summer and fall which lasted about 30 
minutes.  She stated that she felt fine between attacks.  The 
examination was negative for cyanosis and clubbing.  Her 
cough was productive of yellowish sputum about 4-5 times 
daily.  She stated that she had dyspnea on minimal exertion 
if he moved real fast.  Examination was negative for an 
infectious disease.  Diagnosis was bronchial asthma.

The veteran underwent a VA examination in December 1999.  The 
veteran stated that she had worked at the Birmingham VA in 
the housekeeping department as a housekeeper since 1991.  
Regarding medication, the veteran stated that she was taking 
Sudafed for the sinus congestion, Vanceril aerosol inhaler 3 
times a day for asthma, Albuterol inhaler 2 puffs 3 times a 
day, Zantac twice a day for ulcer symptoms, Prilosec every 
day along with Zantac for control of ulcer symptoms, and 
three different kinds of medication for hypertension.  

The veteran stated that she got chest pain twice a day, and 
got attacks of asthma.  She stated that she had to go to the 
Emergency Room once a month to get oxygen.  She stated that 
she stayed constipated frequently, and that she drank a lot 
of prune juice at least twice a week.  She stated that she 
also used Preparation H to relieve hemorrhoidal symptoms.  
She stated that she usually wore a pad once or twice a week.  
She stated that she suffered from dizzy spells, and got 
nauseated.  She stated that she suffered from chronic low 
back pain.  She stated that she continued to have symptoms of 
feeling cold in her hand, especially in cold weather.  She 
stated that she had to wear an extra glove lining underneath 
her leather gloves to keep her fingers warm.  She stated that 
she was extremely sensitive to cold weather.  She stated that 
she noticed that skin peeled off from her hand, and that she 
had to apply ointment every day.  She noticed that her nails 
came off frequently.  There was no arthritic pain in her 
hands.  She stated that she had asthmatic attacks, especially 
once a month, that required her to go to the Emergency Room.  
She stated that she took 2 puffs of each inhaler 3 times a 
day.  She stated that she continued to do manual labor using 
her hands, which required her to mop the floor, dust, clean, 
and do all the housekeeping work.  

She stated that she suffered from hemorrhoidal symptoms.  She 
used Preparation H, and also drank a lot of prune juice.  She 
stated that she was constipated frequently, and drank prune 
juice at least twice a week, which required the wearing of a 
pad.  She denied any kind of bleeding, and there was no 
history of anemia or bleeding.  

Examination showed that the veteran's blood pressure was 
140/86.  Examination of the lungs was clear.  Examination of 
the extremities showed that there was no edema or calf 
tenderness.  The examiner stated that he had reviewed the 
claims file prior to examination.  The examiner's impressions 
were essential hypertension, controlled by antihypertensive 
medications; and mild controlled asthma.  The veteran stated 
that she was taking an inhaler.  Regarding hemorrhoidectomy, 
the rectal examination was normal.  It was noted that the 
veteran refused a flexible sigmoidoscopy.  The examiner also 
provided an impression of frostbite of toes and fingers, 
recovered; history of stomach ulcers, with the veteran being 
on Trilisate and Zantac.  An x-ray of both hands showed 
bilateral mild periarticular osteoporosis.  An x-ray of the 
chest was normal.  An EMG and nerve conduction velocity test 
of the upper limbs showed that the right arm was normal.  

An echocardiogram showed normal LV function with moderate 
aortic insufficiency.  Hand photographs were reviewed with a 
dermatologist and showed that the left thumb nail was 
deformed due to chronic mycotic nail infection, and that the 
fingernails were brittle with no evidence of injury due to 
frostbite.  

Regarding whether the veteran had mild symptoms and 
chilblains, the examiner stated that the veteran had 
continued cold weather sensitivity.  There was no clinical 
evidence of swelling, tenderness, or redness.  The symptoms 
were described as mild with no loss of the fingers.  
Regarding symptomatology such as pain, numbness, cold 
sensitivity, or arthralgia, the examiner stated that the 
veteran had mild symptoms, with no loss of fingers.  
Regarding other symptomatology, the examiner stated that x-
rays of the hands showed mild periarticular osteoporosis with 
normal sensation, no color abnormality, and no hyperhidrosis.  
The examiner stated that cold sensitivity of the hands had 
bilateral symptomatology.  

Regarding asthma, the examiner commented that the veteran 
required daily inhaler medication, and had monthly shots for 
asthma.  The examiner commented that the veteran had not 
taken steroids in the past for her flare-ups.  Regarding 
light manual labor, the examiner stated that the veteran had 
been a housekeeper at the Birmingham VA since 1991.  
Regarding weight, the examiner commented that the veteran's 
weight was stable without severe impairment of health.  
Regarding inhalational or oral bronchodilator therapy, the 
examiner stated that the veteran used daily inhaler puffs 
twice daily.  Regarding inhalational anti-inflammatory 
medication, the examiner stated that the veteran used 
Vanceril inhaler three times a day.  The examiner stated that 
the veteran went monthly to the emergency room for asthma 
flare-up shots.  

Regarding the veteran's hemorrhoids, the examiner stated that 
there was no clinical evidence of hemorrhoids, in that the 
rectal examination was normal, but that the veteran refused a 
flex sigmoidoscopy.  Regarding whether the veteran's 
hemorrhoids were irreducible, the examiner stated that this 
question was not applicable since the veteran refused a flex 
sigmoidoscopy.  Regarding whether the veteran's hemorrhoids 
had excessive redundant tissue, evidencing frequent 
recurrences, the examiner stated that this question was not 
applicable.  The examiner stated that the veteran's 
hemorrhoids did not result in persistent bleeding and 
secondary anemia, and did not produce fissures.  The examiner 
stated that the veteran did not have soiling.  

VA pulmonary function tests from January 2000 showed that 
FEV1 and FEV1/FVC were 85 percent.  


Analysis

Laws and regulations regarding the initial rating claims

Although recently there have been important changes in the 
law controlling the development of claims, there is no 
reasonable possibility that further development of the 
evidence in this case would aid in substantiating the 
veteran's claims. For this reason, the claims will not be 
remanded for development under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).

The veteran claims that the initial 20 percent rating 
assigned for hypertension, the initial 30 percent rating 
assigned for bronchial asthma, the initial noncompensable 
rating assigned for postoperative residuals of a 
hemorrhoidectomy with a history of perirectal abscess, and 
the initial 30 percent rating assigned for frostbite of the 
fingers all were not proper.  The claims have been on appeal 
for an extended period and they have been fully developed.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned for 
hypertension, bronchial asthma, postoperative residuals of a 
hemorrhoidectomy with a history of perirectal abscess, and 
frostbite of the fingers.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence, so the veteran's claims are in 
appropriate appellate status.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  Thus, the 
veteran's hypertension and frostbite of the fingers must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The schedular criteria for evaluation of respiratory 
diseases, to include bronchial asthma were changed, effective 
October 7, 1996.  Thus, the veteran's bronchial asthma must 
be evaluated under both the old and the new rating criteria 
to determine which version is most favorable to the veteran.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  As the RO has considered the 
veteran's claims for hypertension, frostbite of the fingers, 
and bronchial asthma under the former and revised criteria, 
there is no prejudice to the veteran in the Board doing 
likewise, and applying the more favorable result.


The propriety of the initial 20 percent evaluation for 
hypertension.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 20 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 110 or more with definite 
symptoms.  A 40 percent rating was warranted when diastolic 
pressure was predominantly 120 or more and moderately severe 
symptoms were demonstrated. 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

Effective January 12, 1998, the new rating schedule took 
effect and the rating schedule now provides for a 20 percent 
rating when diastolic pressure is predominantly 110 or more, 
or; systolic pressure is predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure of 
predominantly 120 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2000).  Note (1) instructs that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days, and 
that for purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm. 

For the veteran to be granted a higher initial rating than 20 
percent for hypertension under either the old or new rating 
criteria, the evidence must show that she had diastolic 
pressure of predominantly 120 or more.  However, the evidence 
does not show such a finding.  Of all the veteran's blood 
pressure readings from 1991 to 1999, the veteran has only had 
one diastolic blood pressure reading of 120 or more.  This 
was at her VA examination in September 1993, when she had a 
blood pressure reading of 170/130.  At her VA examination in 
January 1991, her blood pressure was 150/100.  At her VA 
examination in September 1993, in addition to the reading of 
170/130, she had blood pressure readings of 180/110, 140/108, 
and 140/106.  At her VA examination in December 1999, she had 
a blood pressure reading of 140/86.  Since the evidence does 
not show diastolic pressure of predominantly 120 or more for 
any point from the grant of service connection to the 
present, the veteran's initial 20 percent rating for 
hypertension was correct.

The preponderance of the evidence is against the veteran's 
claim challenging the propriety of the initial 20 percent 
rating for hypertension.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the 20 percent 
rating assigned for hypertension was proper, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The propriety of the initial 30 percent rating for bronchial 
asthma.

The veteran's bronchial asthma is rated under 38 C.F.R. § 
4.97, Diagnostic Code 6602.  At the time the veteran filed 
his claim, Diagnostic Code 6602 had the following rating 
criteria for bronchial asthma:

100%: if the symptoms are pronounced, with asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.

60%: for a severe disability, with frequent attacks of asthma 
(one or more attacks weekly), marked by dyspnea on exertion 
between attacks, with only temporary relief by medication and 
more than light manual labor precluded.

30%: the condition is moderate, with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals), with 
moderate dyspnea on exertion between attacks.

38 C.F.R. § 4.96, Diagnostic Code 6602 (1996).  

The ratings for bronchial asthma under Diagnostic Code 6602 
were revised on October 7, 1996.  They currently provide:

100%: with an FEV-1 of less than 40 percent predicted or an 
FEV-1/FVC of less than 40 percent, or more than one attack 
per week with episodes of respiratory failure, or if there is 
a requirement for the daily use of systemic (oral or 
parenteral) high-dose corticosteroids or immunosuppressive 
medications;

60%: with an FEV-1 of 40 to 55 percent predicted, or an FEV-
1/FVC of 40-55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids;

30%: With an FEV-1 of 56-70 percent predicted, or an FEV-
1.FVC of 56-70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.

38 C.F.R. § 4.97, Diagnostic Code 6602 (2000).

When the evidence is analyzed under the old diagnostic 
criteria for bronchial asthma, the veteran is not entitled to 
a higher initial rating than 30 percent.  For a higher 
initial rating of 60 percent, the evidence would have to show 
a severe disability, with frequent attacks of asthma (one or 
more attacks weekly), marked by dyspnea on exertion between 
attacks, with only temporary relief by medication and more 
than light manual labor precluded.  

The evidence does not show that the veteran has had frequent 
attacks of asthma, defined as one or more attack weekly.  At 
the veteran's September 1993 VA examination, she stated that 
she had 4 to 5 attacks of asthma per year mainly in the 
summer and fall which lasted about 30 minutes.  At her 
December 1999 VA examination, she indicated that she had 
asthmatic attacks once a month which required her to go to 
the hospital emergency room.  As the evidence does not show 
that the veteran has had frequent attacks of asthma (defined 
as one or more attack weekly), she is not entitled to a 
higher initial rating when her asthma is evaluated under the 
old diagnostic criteria.  

However, under the new diagnostic criteria, the evidence 
shows that the veteran meets the criteria for a 60 percent 
rating.  A 60 percent rating is applicable if the veteran has 
a FEV-1 between 40 and 55 percent predicted.  At the 
veteran's January 1991 pulmonary function test, the veteran 
had FEV-1 of 41 percent.  Accordingly, the veteran has met 
the criteria for a 60 percent rating under the new diagnostic 
criteria.  

In order to receive a 100 percent rating under the new 
diagnostic criteria, the evidence would have to show a FEV-1 
of less than 40 percent predicted or an FEV-1/FVC of less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or a requirement for the 
daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immunosuppressive medications.  As will be 
described below, the veteran does not meet any of these 
criteria.  

Regarding pulmonary function testing, at the veteran's 
January 1991 pulmonary function test, her FEV-1 was 41, and 
her FEV-1/FVC was 111 percent.  At her January 2000 pulmonary 
function test, her FEV-1 and FEV-1/FVC were both 85 percent.  

Regarding more than one attack per week with episodes of 
respiratory failure, the evidence does not show such a number 
of attacks.  As noted above, at the veteran's September 1993 
VA examination, she stated that she had 4 to 5 attacks of 
asthma per year mainly in the summer and fall which lasted 
about 30 minutes.  At her December 1999 VA examination, she 
indicated that she had asthmatic attacks once a month which 
required her to go to the hospital emergency room.  

Regarding the daily use of systemic (oral or parenteral) high 
dose corticosteroids or immunosuppressive medications, the 
examiner at the veteran's December 1999 VA examination 
commented that she had not taken steroids for her flare-ups, 
and has not been on any steroids in the past.  While the 
evidence shows that the veteran takes daily inhaler 
medication, the evidence does not show that the veteran used 
immunosuppressive medication.  Thus, while the veteran meets 
the criteria for a 60 percent under the new regulations, she 
does not meet the necessary criteria for a 100 percent rating 
under the new regulations for bronchial asthma.  

Since the veteran met the requirements for a 60 percent 
rating under the new criteria, but not under the old 
criteria, the effective date for the increase in the initial 
rating to 60 percent rating can be no earlier than October 7, 
1996, the date of the regulatory change for respiratory 
diseases.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet.App. 461, 467 (1997).  

For the period from the grant of service connection to 
October 7, 1996, the veteran's initial 30 percent rating was 
correct.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the initial 30 percent rating 
assigned for bronchial asthma  was proper for the period 
prior to October 7, 1996, , and the veteran's claim must be 
denied in this respect.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The propriety of the initial noncompensable evaluation for 
postoperative residuals of a hemorrhoidectomy with a history 
of perirectal abscess.

When there is persistent bleeding and with secondary anemia 
for internal or external hemorrhoids, or when there are 
hemorrhoids with fissures, then a 20 percent rating is 
applied.  When external or internal hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, then a 10 percent rating is 
assigned.  When external or internal hemorrhoids are mild or 
moderate, then a noncompensable rating is assigned.  
38 C.F.R. §  4.114 (a), Diagnostic Code 7336 (2000).

The veteran is service-connected for postoperative residuals 
of a hemorrhoidectomy with a history of perirectal abscess, 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 7336, for external or internal 
hemorrhoids.  In order for the veteran to obtain a higher 
initial rating of 10 percent under Diagnostic Code 7336, the 
evidence must show that the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, and 
evidencing frequent recurrences.  As will be discussed below, 
the evidence shows that the initial noncompensable rating 
assigned for the veteran's postoperative residuals of a 
hemorrhoidectomy with a history of perirectal abscess was 
correct.

It is true that the veteran had some perianal soiling at her 
VA examination in January 1991.  Furthermore, it is true, 
that in her September 1991 substantive appeal, she stated 
that she had to wear a pad.  However, at her September 1993 
VA examination, findings were negative for tenesmus, 
dehydration, malnutrition, anemia, and fecal leakage, and the 
examiner commented that the veteran only had hemorrhoid 
flare-ups about twice yearly with symptoms for bleeding, 
itching, and burning lasting about one week.  At the 
veteran's December 1999 VA examination, the examiner 
commented that there was no clinical evidence of hemorrhoids, 
but that the veteran had refused to take a flex 
sigmoidoscopy.  Regarding whether the veteran hemorrhoids 
were irreducible or had excessive redundant tissue, 
evidencing frequent recurrences, the examiner stated that 
these questions were not applicable since the veteran refused 
to take a flex sigmoidoscopy.  

As the evidence does not show that the veteran's hemorrhoids 
are irreducible, or that they do not have excessive redundant 
tissue, evidencing frequent recurrences, the veteran's 
initial noncompensable rating for postoperative residuals of 
a hemorrhoidectomy with a history of perirectal abscess was 
correct.

The preponderance of the evidence is against the veteran's 
claim challenging the propriety of the initial noncompensable 
rating for postoperative residuals of a hemorrhoidectomy with 
a history of perirectal abscess.  As such, the benefit-of-
the-doubt doctrine is not for application.  Accordingly, the 
noncompensable rating assigned for postoperative residuals of 
a hemorrhoidectomy with a history of perirectal abscess was 
proper, and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The propriety of the initial 30 percent evaluation for 
frostbite of the fingers.

Under the criteria of Diagnostic Code 7122 in effect prior to 
January 12, 1998, when there is persistent moderate swelling, 
tenderness, redness, etc., bilateral symptoms warranted a 30 
percent evaluation.  When there were loss of toes, or parts, 
and persistent severe symptoms, unilateral cold injury 
residuals warranted a 30 percent evaluation, and bilateral 
residuals warranted a 50 percent evaluation.

By regulatory amendments effective January 12, 1998, the 
schedular criteria for evaluating cold injury residuals were 
revised. See 62 Fed. Reg. 65,207 (Dec. 11, 1997).  The 
revised rating criteria for cold injury residuals under 
Diagnostic Code (DC) 7122 provide, that a 30 percent rating 
is assigned for unilateral injury, when there is arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired   sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent evaluation is 
assigned when there is pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  Each affected 
part, in this case the left foot and the right foot, is to be 
evaluated separately, and the ratings combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26.  The Board also notes that 
Diagnostic Code 7122 was again revised, effective in August 
1998, to reflect that the covered disability was residuals of 
"cold injury" rather than residuals of "frozen feet."  

Under the old diagnostic criteria, the evidence would have to 
show loss of toes or parts, and persistent severe symptoms 
for the veteran to be entitled to a 50 percent initial 
rating.  As will be described, the evidence does not show 
that the veteran has had loss of parts.  Although the veteran 
described losing all her fingernails during the winter in her 
September 1991 substantive appeal, at her September 1993 VA 
examination, she was diagnosed with no residuals from her 
frostbite of thumbs and fingers.  Similarly, at her December 
1999 VA examination, the examiner's impression was that the 
veteran's frostbite of the toes and fingers was recovered.  
An echocardiogram from December 1999 noted that the veteran's 
fingernails were brittle with no evidence of injury due to 
frostbite.  Accordingly, as the evidence does not show loss 
of parts, the veteran does not meet the criteria for a higher 
initial rating under the old diagnostic criteria.  

Under the new diagnostic criteria, 38 C.F.R. § § 4.25 and 
4.26 must be considered.  

If the veteran were to receive a initial rating of 20 percent 
for each hand, then her initial disability rating would be 
increased to 40 percent disabling under 38 C.F.R. § § 4.25 
and 4.26.  Initially, the two 20 percent ratings would be 
combined, as per 38 C.F.R. § 4.25, resulting in a 36 percent 
rating.  Thereafter, 38 C.F.R. § 4.26 would be applied.  

38 C.F.R. § 4.26 provides that, when a partial disability 
results from disease or injury of both arms, or of both legs, 
or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to the degree of disability.  The bilateral factor 
is applied to such bilateral disabilities before other 
combinations are carried out, and the rating for such 
disabilities, including the bilateral factor, is treated as 
one disability for the purpose of arranging in order of 
severity and for all further combinations.  Thus, 10 percent 
of 36 would be added (i.e., not combined) before proceeding 
with further combinations.  10 percent of 36 percent is equal 
to 3.6 percent, which when added to the 40 percent rating 
equals 43.6 percent, and is thereafter rounded down to 40 
percent.  

In order for the veteran to receive a higher initial rating 
to 40 percent for both of her hands under the new criteria, 
the evidence would have to show that there was arthralgia or 
other pain, numbness, or cold sensitivity, plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  The examiner at the veteran's December 1999 
VA examination commented that the veteran had cold 
sensitivity, and x-ray abnormalities.  Accordingly, the 
veteran meets the criteria for a 40 percent initial rating 
under the new diagnostic criteria.  

In order for the veteran to receive a higher initial rating 
to 30 percent for one of her hands, or 60 percent for both 
hands, the evidence would have to show that there was 
arthralgia or other pain, numbness, or cold sensitivity, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Although the examiner at the veteran's December 1999 VA 
examination commented that the veteran had cold sensitivity, 
and x-ray abnormalities, the veteran would also have to have 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, or hyperhidrosis to receive a higher 
initial rating.  Although the veteran contends that she loses 
her fingernails due to frostbite, in September 1999, a 
dermatologist commented that the veteran's fingernails did 
not show any evidence of injury due to frostbite.  The 
examiner also commented that the veteran had normal sensation 
in the hands with no color abnormality and no hyperhidrosis.  
Regarding tissue loss, the examiner commented that the 
veteran did not have evidence of swelling, tenderness, or 
redness, and that she was recovered from her frostbite of the 
fingers.  The examiner in September 1993 commented that the 
veteran did not have residuals from her frostbite of the 
thumbs and fingers.   Accordingly, as the evidence does not 
show tissue loss, nail abnormalities, color changes, locally 
impaired sensation, or hyperhidrosis, the evidence does not 
show that the veteran meets the criteria for a higher initial 
rating to 60 percent under the new regulations.  While the 
veteran meets the criteria for a 40 percent initial rating 
under the new regulations, she does not meet the necessary 
criteria for a higher initial rating than 40 percent.  

Since the veteran met the requirements for a 40 percent 
rating under the new criteria, but not under the old 
criteria, the effective date for the increase in the initial 
rating to 40 percent rating can be no earlier than January 
12, 1998, the date of the regulatory change for 
cardiovascular diseases.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet.App. 461, 467 (1997).  

For the period from the grant of service connection to 
January 12, 1998, the veteran's initial 30 percent rating was 
correct.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the initial 30 percent rating 
assigned for frostbite of the fingers was proper for the 
period prior to January 22, 1998, and the veteran's claim 
must be denied in this respect.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching all of the above determinations regarding the 
initial ratings for hypertension, bronchial asthma, 
postoperative residuals of a hemorrhoidectomy, and frostbite 
of the fingers, consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's hypertension, bronchial asthma, postoperative 
residuals of a hemorrhoidectomy with a history of perirectal 
abscess, and frostbite of the fingers.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

ORDER

The initial 20 percent rating for hypertension was proper and 
is maintained.

For the period prior to October 7, 1996, the initial 30 
percent rating for bronchial asthma was proper and is 
maintained.

For the period beginning October 7, 1996, the veteran's 
initial 30 percent rating for bronchial asthma is increased 
to 60 percent.

The initial noncompensable rating for postoperative residuals 
of a hemorrhoidectomy with a history of perirectal abscess 
was proper and is maintained.  

For the period prior to January 12, 1998, the initial 30 
percent rating for frostbite of the fingers was proper and is 
maintained.  

For the period beginning January 12, 1998, the initial 30 
percent rating for frostbite of the fingers is increased to 
40 percent.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



